The Chancellor
decided that the usual decree in such cases, for the payment of the deficiency, upon the confirmation of the report of the sale, in case it should appear from such report that the proceeds of the mortgaged premises were not sufficient to pay the debt and costs, was proper under the provisions of the revised statutes on this subject; and was not erroneous. And that it was not necessary to wait until after the sale of the mortgaged premises before the contingent decree for the payment of such deficiency could be made.